Exhibit 10.11

 

Compensation Arrangements for the Executive Officers

 

Set forth below is a summary of the compensation by SEACOR Marine Holdings Inc.
(the “Company”) to its named executive officers in their positions as of the
date of filing of the Company's Annual Report on Form 10-K for the year ended
December 31, 2018. All of the Company's executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company's Board of Directors.

 

Base Salary. The named executive officers are scheduled to receive the following
annual base salaries in their current positions:

 

Name and Current Position

 

Base Salary

 

John Gellert, President and Chief Executive Officer

  $ 450,000  

Jesus Llorca, Executive Vice President and Chief Financial Officer

  $ 300,000  

Robert Clemons, Executive Vice President and Chief Operating Officer

  $ 290,000  

 

Cash Bonus and Share Incentive Plan. In their current positions, the named
executive officers are eligible to:

 

 

•

receive an annual cash incentive award subject to the discretion of the
Compensation Committee of the Board of Directors; and

       

•

participate in incentive programs, which currently involve awards of restricted
stock and stock options pursuant to SEACOR Marine Holdings Inc.'s 2017 Equity
Incentive Plan (Exhibit 10.5 in this Annual Report on Form 10-K).

 

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to participate in the Company's broad-based
benefit programs generally available to its salaried employees, including
health, disability and life insurance programs and a qualified 401(k) plan,
subject to applicable law.

 